Citation Nr: 1809155	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-24 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before an undersigned Veterans Law Judge in September 2009.  A transcript of that hearing is of record.  The Board issued a decision that denied the claim in March 2012.

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative or on the Board s own motion, when an appellant has been denied due process of law.  38 U.S.C. § 7104(a); 38 C F R § 20.904.  In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans Advocates Inc. v Secretary of Veterans Affairs, 725 F 3d 1312 (Fed Cir 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the September 2009 hearing.  See Bryant v Shinseki, 23 Vet App 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In November 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued its place, and further requested a Travel Board hearing in connection with this appeal.  Accordingly, in a June 2014 Order, the Board vacated the March 2012 Board denial of the Veteran's service-connection claim for a lumbar spine disability.  In August 2014 and October 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) to arrange for a new Travel Board hearing.  

The Veteran testified at a hearing before the other two undersigned Veterans Law Judges in October 2016.  A transcript of that hearing is of record.

In this case, the Veteran has presented testimony regarding his lumbar spine disorder claim at two separate hearings held by different Veterans Law Judges (VLJs).  Generally, VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C. § 7102(a).  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided a hearing opportunity before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).  Therefore, the Board finds that the Board has complied with the requirements set forth in Arneson.  See id; 38 C.F.R. § 20.700(a).  In brief, the Veteran has testified before all three undersigned VLJs at either the September 2009 or the October 2016 Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his lumbar spine disorder is due to his active service.  At both Board hearings, he testified that he injured his back during a training exercise.  At the October 2016 Board hearing, he testified that his duties required him to change truck tires resulting in injuries.  He also testified that while in service, he was treated with medications and ointments.  He further testified that right after service he began treating for his back pain.

The Veteran's service treatment records (STRs) show that he injured his back on October 19, 1966, and was hospitalized for treatment.  He later treated for back pain in November 1966 and January 1967.

In March 1968, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had no spasms or tenderness to the back and had normal overall range of motion.

In July 1986, the Veteran underwent a medical evaluation.  He reported that he initially injured his back at work in 1981.

In March 2011, Dr. Barry Garcia opined that the Veteran's lumbar spine disorder seemed more likely than not related to his active service.

In October 2009, Dr. Orestes Iung reported that he had treated the Veteran for his back pain since 1969 and that the Veteran reported his back pain was due to his active service.

In May 2011, the Veteran was afforded a VA examination for his lumbar spine.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner opined that the Veteran's lumbar spine disorder was not due to his active service, to include the October 1966 injury.  The examiner noted that the Veteran retired from General Motors after 28 and a half years due to his back.

In October 2016, R.M., a soldier that was stationed with the Veteran reported that the Veteran fell and injured his back, that the Veteran was hospitalized for his injuries, and that the Veteran was continually bothered by his back.

In light of the above, the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current lumbar spine disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and severity of his lumbar spine disorder.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current lumbar spine disorder, either began during or was otherwise caused by the Veteran's active service.  Why or why not?  

In so doing, the examiner should review the medical opinions from the Veteran's physicians, the medical findings of the previous VA examiners, the opinion from the previous VA examiner, the medical evidence of a back injury while employed in 1981, the lay statements of the Veteran and fellow soldier R.M., and the Veteran's testimony before the Board in September 2009 and October 2016.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


			
      MATTHEW W. BLACKWELDER                        D. SINGLETON
	              Veterans Law Judge                                     Veterans Law Judge
          Board of Veterans' Appeals                         Board of Veterans' Appeals


_________________________________________________
T. MAINELLI
	Veterans Law Judge Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




